EXHIBIT 10.1

 

OUTSOURCING AGREEMENT FOR
MANAGED SERVICES

 

BETWEEN

 

FEI Company
5350 NE Dawson Creek Drive
Hillsboro, Oregon 97124

 

AND

 

ATOS ORIGIN, INC.
430 Mountain Avenue
Murray Hill, New Jersey 07974

 

 

THIS AGREEMENT, effective as of 1st day of July, 2003 (“Effective Date”), sets
forth the terms and conditions under which Atos Origin, Inc., a Delaware
corporation (“Atos Origin”) shall provide FEI Company, an Oregon corporation
(“Customer”), enterprise life cycle management, midrange and mainframe data
processing and other services as more fully defined in the attached and future
Descriptions of Services (the “Services”).

 

GENERAL TERMS AND CONDITIONS

 

1.                                       Entire Agreement And Conflicts

 

These terms and conditions, the initial and any subsequent Description of
Services and each and every attendant Schedule together form the entire
agreement and understanding between Atos Origin and Customer regarding the
subject matter of this Agreement and are intended to supersede all previous
agreements and understandings between Atos Origin and Customer regarding the
subject matter.  Except for the sole purpose of initiating or authorizing the
performance of Services by Atos Origin under a Description of Services, Atos
Origin and Customer agree that any and all terms and conditions set forth in a
Customer purchase order, to the extent inconsistent with this Agreement, shall
be void and have absolutely no force or effect for purposes of this Agreement
and any interpretation thereof.   This Agreement, or any part thereof, may not
be amended, or waived other than by in writing signed by all Parties hereto.

 

2.                                       DEFINITIONS

 

a.                                       General

 

Unless otherwise expressly defined herein, all referenced terms in this
Agreement shall have the common meaning applied to them within the information
technology services industry.

 

b.                                      Specific

 

The following words and terms shall have the following meanings when used in
this Agreement and such definitions shall apply to both singular and plural
forms of any such words and terms:

 

“Acceptance Testing” means the continuous testing, consistent with industry
practice, to be performed by Customer to reasonably establish that the software
functions in accordance with its Design as set forth at Schedule 1 attached
hereto.

 

“Agreement” means these terms and conditions, the Description of Services plus
any additional Description of Services and any other additional Schedule(s) as
specifically agreed to in writing between Atos Origin and Customer.

 

--------------------------------------------------------------------------------


 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday,
except where any such day occurs on any federal or state statutory holiday
observed by Atos Origin.

 

“Confidential Information” means the confidential and proprietary data or
information developed or acquired by either Party and as further described in
Section 8.

 

“Description of Services” means that document as referenced throughout this
Agreement which will reasonably specify those services, activities and goods to
be provided by Atos Origin to Customer in addition to identifying the estimated
time frames, charges and expenses payable to Atos Origin by Customer, together
with such other agreements that may be entered into between Atos Origin and
Customer.

 

“Design” means an elaboration of a functional specification prepared by Atos
Origin and approved or accepted by Customer, which enumerates and describes the
screens and reports that will be included in software.

 

“Party” or “Parties” when used in the singular means either Atos Origin or
Customer and if used in the plural means both Atos Origin and Customer.

 

“Schedule(s)” means any one or more supplementary document(s) relating to this
Agreement and which both Parties have signed.

 

“Supplied Software” means Atos Origin or third party developed software provided
in accordance with an Atos Origin prepared or implemented design that is not
Customized Software.

 

3.                                       Term

 

This Agreement shall commence on the Effective Date of this Agreement and shall
continue until 30 June 2008 (unless terminated earlier pursuant to the terms of
this Agreement) (“Initial Term”); thereafter, this Agreement shall automatically
renew for additional one (1) year terms (each a “Renewal Term”) until terminated
by either Party upon giving written notice of termination to the other Party no
less than one hundred twenty (120) days prior to the end of the then- term.

 

4.                                       Content

 

This Agreement consists of these general terms and conditions and the attached
Schedules.  In the event of conflict between the general terms and conditions
and any term within a Schedule, the general terms and conditions shall prevail,
unless otherwise expressly stated in such Schedule.

 

5.                                       Charges and Payments

 

5.1                                 So long as the invoice is mailed by Atos
Origin on the invoice date, payment shall be due and payable within thirty (35)
days from the date of invoice.  Charges for fractional parts of a month shall be
prorated based on a thirty (30) day month.  Fixed monthly charges for equipment
and processing, if any, shall be invoiced monthly in advance.  Time and
Materials charges, if any, shall be invoiced in the month following service
except for the minimum variable charge payments set forth in the applicable
Schedule which shall be invoiced monthly in advance.  Invoice amounts are not
subject to cash discounts.

 

5.2                                 In the event any invoice amounts are not
received within forty-five (45) days of the invoice date, and upon five (5)
Business Days prior written notice of such delinquent payment(s), Atos Origin
may immediately suspend service hereunder until such delinquent payment(s) is
made; provided, however, that Atos Origin shall not suspend service if
Customer’s failure to pay arises from a good faith dispute over the payment or
over whether Atos Origin has failed to meet its obligations under this Agreement
so long as the basis and details for such dispute is provided in advance and in
writing.  If payment of all amounts owed (including all amounts invoiced but not
past due) is

 

--------------------------------------------------------------------------------


 

not received within ten (10) days of the delinquency notice, Atos Origin, in
addition to its other rights hereunder, may, at its sole option, immediately
terminate this Agreement for cause.  So long as there is no good faith dispute
relating to nonpayment that Atos Origin has been informed of in advance with the
specific details in writing, Customer shall not obtain ownership rights in any
related Software unless and until payment is received in full for all amounts
due hereunder.  Regardless, unless and until Customer’s payments for related
Services are past due, Customer shall maintain a fully paid, worldwide license
for such impacted Software.

 

5.3                                 Intentionally omitted.

 

5.4                                 In addition to all other charges made
hereunder, Customer shall pay to Atos Origin all taxes that are applicable to
this Agreement or are measured directly by the payments made under it and are
required to be collected by Atos Origin or paid by Atos Origin to tax
authorities.  This provision includes sales, use, value-added, excise and other
taxes, but does not include personal property taxes or taxes on Atos Origin’s
net income.

 

5.5                                 Atos Origin shall provide the Services as
provided in this Agreement according to the base rates and rate structure shown
in the applicable Schedule and, except for any changes (directly or indirectly)
to the Services or contract amendments, the monthly recurring charge (as more
fully defined in the Descriptions of Services) shall be fixed for the duration
of this Agreement.  In the event additional services outside the scope of the
Services are requested by Customer (in advance and in writing) and a rate
structure is not provided herein, the Parties shall agree in writing to the
rate(s) to be applied prior to such additional services being performed,
otherwise Atos Origin’s then current standard rate(s) shall apply.  In the event
an additional service is provided without prior written agreement, the Parties
agree to promptly negotiate an equitable rate in good faith.

 

5.6                                 Except as otherwise provided for in the
Description of Services, all expenses incurred as a result of the project which
is the subject of the Description of Services, will be charged to Customer at
actual cost.  This includes, but is not limited to, travel, meals, lodging, and
reproduction of documentation.  Travel shall be consistent with Atos Origin’s
travel policies, as provided to Customer prior to the commencement of this
Agreement, as may reasonably be amended.  Travel in a private automobile,
outside of normal daily travel to and from work, shall be charged to Customer at
a rate which shall be the greater of 32 cents per mile traveled or the rate
allowed by the US Internal Revenue Service as a business mileage deduction under
Section 162 of the US Internal Revenue Code of 1954, as amended, at the date of
execution of this Agreement.

 

6.                                       System Security

 

Atos Origin shall establish and maintain reasonable safeguards against the
destruction, loss or alteration of Customer’s data in the possession of Atos
Origin that are no less rigorous then those generally maintained by similarly
situated service providers for customers of comparable size and under similar
conditions and are consistent with industry standards.  Customer, at its own
expense and to the extent it does not interfere with Atos Origin’s business,
shall have the right to establish backup security for data and to keep backup
data and data files if it chooses.

 

7.                                       Performance Location & Shipments

 

For services provided at any one or more Customer location(s), Customer shall be
responsible for the allocation of appropriate work space, telephone access,
supplies, computers, equipment, supervision and technical information required
to enable Atos Origin to perform services under a Description of Services.  All
shipments to and from Atos Origin of data, information, reports, materials and
equipment shall be transported F.O.B. at the appropriate Atos Origin facility. 
Customer shall be responsible for all transportation charges and expenses
including but not limited to all carrier and insurance costs.  In no event shall
Atos Origin be liable to Customer for any loss or other harm caused in the event
a shipment is damaged or lost, unless such loss arises from the negligence of
Atos Origin or its agents.

 

--------------------------------------------------------------------------------


 

8.                                       Confidential Information

 

8.1                                 The Parties acknowledge that each Party
possesses and will continue to possess information that has been developed or
received by a Party, has commercial value in the Party’s business or that of its
customers and is not in the public domain.

 

Except as otherwise specifically agreed in writing by the Parties, including
within this Agreement, Customer’s “Confidential Information” shall include all
third party software, Customer software, Customer data, Customer lists, Customer
information, account information and business information regarding business
planning and operations of Customer and its affiliates, or other information or
data stored on magnetic media or otherwise and transmitted, processed, stored,
archived or maintained by Atos Origin under this Agreement and in particular
such information that is identified by Customer as Confidential Information
either at the time such information is provided to Atos Origin or its affiliates
or agents pursuant to this Agreement or upon Atos Origin being advised that such
information is Confidential Information.

 

8.2                                 Except as otherwise specifically agreed in
writing by the Parties, Atos Origin’s “Confidential Information” shall include
(i) any information relating to the operations of the Atos Origin data center
that Atos Origin holds in confidence, including but not limited to Atos Origin’s
methods of operations, practices and procedures, general controls, and security
practices and procedures, (ii) subject to all rights herein, all third party
software provided by Atos Origin and being utilized by Atos Origin in providing
the Services and additional services, if any, and excluding any work-for-hire
and Customized Software owned or jointly owned by Customer (iii) all information
regarding the business, affairs and procedures of Atos Origin which Customer or
its affiliates or agents acquire pursuant to any audit of Atos Origin hereunder,
and (iv) all information regarding the business, affairs and procedures of Atos
Origin, and in particular such information that is identified by Atos Origin as
Confidential Information either at the time such information is provided to
Customer or its affiliates or agents pursuant to this Agreement or upon Customer
being advised that such information is Confidential Information.

 

8.3                                 The receiving Party will keep all
Confidential Information in confidence for a period of not less than three (3)
years subsequent to expiration or termination of this Agreement and will not
disclose any item of Confidential Information to any person other than its
employees, agents or contractors who need to know the same in the performance of
their duties. The receiving Party will protect and maintain the confidentiality
of all Confidential Information with the same degree of care as it employs to
protect its own Confidential Information, but at least with a reasonable degree
of care.  The receiving Party will be liable to the disclosing Party for any
non-compliance by its agents or contractors to the same extent it would be
liable for non-compliance by its employees.  Except as otherwise set forth in
this Agreement, no program or other item or material which has been specifically
designed for the Customer, or plans, designs, or specifications for producing
the same or otherwise related thereto that contain Confidential Information
shall be duplicated or furnished to others without prior written consent of the
Customer.  Neither Party shall make any use of copies of the other Party’s
Confidential Information except with the prior written consent of the disclosing
Party.

 

8.4                                 The terms and conditions of this Agreement
shall be for Confidential Information of both Atos Origin and Customer except
that Atos Origin shall be free to use the form or provisions of this Agreement
so long as the pricing information contained in this Agreement is not disclosed
without Customer’s prior consent and so long as Customer cannot reasonably be
identified from the form or provisions used.  The foregoing notwithstanding, in
the event that public disclosure of the Agreement is necessary under applicable
law, either Party may disclose the information contained in the Agreement.

 

8.5                                 The term “Confidential Information” does not
include any particular information which the recipient of such information can
demonstrate: (i) was, at the time of disclosure to it, in the public domain;
(ii) after disclosure to it, is published or otherwise becomes part of the
public domain

 

--------------------------------------------------------------------------------


 

through no fault of the recipient; (iii) was in the possession of the recipient
prior to the time of disclosure; (iv) was received after disclosure from a third
party who had a lawful right to disclose such information to it; or (v) was
independently developed by it without reference to the Confidential Information
of the discloser.  In addition, the recipient shall not be considered to have
breached its obligations under Section 8.3 for disclosing Confidential
Information as required to satisfy any legal requirement of a competent
governmental body provided that, immediately upon receiving any such request and
to the extent that it may legally do so, the recipient advises the discloser
promptly and prior to making such disclosure so the discloser may object to such
disclosure, take action to assure confidential handling of the Confidential
Information or take such other actions as the discloser reasonably deems
appropriate to protect the Confidential Information.

 

8.6                                 At any time requested by the disclosing
Party pursuant to the terms of this Agreement and at the disclosing Party’s
expense, the receiving Party shall return or destroy, as the disclosing Party
may reasonably direct, all documentation in any medium that contains, refers to,
or relates to the Confidential Information and retain no copies, except as may
be required for a proper business purpose and subject to a continuing
confidential obligation and disclosed as such to the disclosing Party.

 

8.7                                 Atos Origin agrees to receive and maintain
any information it receives from Customer in a manner consistent with the laws
relating to privacy and regulation of confidential information set out in
European Union Data Protection Directive and such other member-state
implementing laws as may be in effect as well as other privacy laws in effect in
the jurisdictions where Services are delivered during the course of the
Agreement.

 

8.8                                 The provisions of this Section 8 shall amend
and replace all prior written and oral agreement relating to Confidential
Information by and between the Parties and shall survive the termination or
expiration of this Agreement.

 

9.                                       Proprietary Rights

 

9.1                                 Atos Origin and Customer agree that all work
originated and specifically prepared for Customer as a result of services
performed by Atos Origin under a Description of Services shall be deemed
customized software (hereinafter “Customized Software”) and be jointly owned by
Customer and Atos Origin.  To the extent that such title to any such work may
not, by operation of law, vest in Customer, all such right, title and interest
therein are, or when they come into existence, are by this Agreement,
irrevocably assigned to Customer.  Customer acknowledges and agrees that the
rights granted to it shall not in any way prevent or preclude Atos Origin, or in
any way be deemed to prevent or preclude Atos Origin, from using its knowledge,
experience, know-how and expertise to perform work for others which may result
in the creation of software, works and related materials having formats,
organization, structure and sequence similar to the work originated and prepared
for Customer.

 

Atos Origin agrees to provide Customer with reasonable assistance to perfect its
rights and title to such jointly owned works, at Customer’s request and
expense.  Customer agrees to compensate Atos Origin for such assistance at Atos
Origin’s rates in effect when the assistance is rendered.

 

9.2                                 All right, title, and interest in and to any
data relating to Customer’s business that contain Confidential Information are
and shall remain the property of Customer, whether or not supplied to Atos
Origin.  Nothing is this Agreement shall permit Atos Origin to disclose
Customer’s Confidential Information in performing work for others, whether using
Customized Software or otherwise.

 

9.3                                 Atos Origin hereby grants Customer a
non-transferable, non-exclusive, perpetual (subject to timely payment of
associated fees) right to use the object code version of that Supplied Software
provided to Customer, throughout Customer’s organization.  Customer may make
additional

 

--------------------------------------------------------------------------------


 

copies of the object code version of Supplied Software solely for use and
installation internally by Customer and any back-up copies as may be required by
Customer.  Atos Origin, at Customer’s expense (if any), shall pass through to
Customer any warranties provided on any Supplied Software.

 

9.4                                 Customer’s only rights to Supplied Software
are the rights offset forth in this Section 9.  Customer agrees that any
contribution by Customer or its employees and/or agents to the Supplied
Software, including all copyright interests shall upon their creation, be owned
exclusively by Atos Origin in the course of performing services, provided
however than Customer shall have a perpetual license to use and create derivate
works based on such Customer contributions.

 

To the extent that title to any such work may not, by operation of law, vest in
Atos Origin, Customer hereby agrees to assign and, upon their creation, hereby
assigns to Atos Origin, without restriction, the ownership of all copyright
interests in Supplied Software, without the necessity of any further
consideration.  Furthermore, Customer shall, as requested by Atos Origin at any
time and from time to time, at Atos Origin’s expense, whether before or after
the expiration of this Agreement, execute and deliver, or cause to be executed
and delivered, such additional or further documents, assignments, consents and
other instruments as Atos Origin may reasonably request for the purpose of
effecting copyright applications and renewals as well as trade secret and such
other intellectual property protection as determined by Atos Origin.  Customer’s
obligation to assist Atos Origin in obtaining and enforcing copyright, trade
secret and other intellectual property protection shall continue after the
termination of this Agreement, but Atos Origin shall compensate Customer at a
reasonable rate before and after such termination for time actually spent at
Atos Origin’s request on such assistance.

 

9.6                               Customer agrees that it will not decompile,
disassemble or otherwise reverse engineer any of Supplied Software or knowingly
contribute to their decompilation, disassembly, or reverse engineering by a
third party.

 

10.                                 Intentionally Omitted

 

11.                                 Customer Obligation & Progress Reports

 

11.1                           Customer agrees to appoint upon execution of this
Agreement and update as necessary and make available a qualified person for each
Description of Services who will:

 

i.             Have full authority to make binding decisions for Customer; and

 

ii.          Reasonably and promptly provide access to Customer employees and/or
agents who can provide all reasonable information needed by Atos Origin in
connection with its performance of a Description of Services.

 

11.2                           Customer agrees to undertake and reasonably
promptly perform all of the obligations described in “Customer Obligations”
which may be incorporated in a Description of Services.

 

11.3                           If Customer does not materially comply with the
obligations set forth in this Section 11 or with Customer Obligations
incorporated in a Description of Services and such failure directly or
indirectly results in an increase in the time required for Atos Origin to
perform any work required in a Description of Services, or otherwise materially
affects any other provision of this Agreement, Atos Origin may submit a written
claim for an equitable adjustment to the payments or time required.  Customer
shall have twenty (20) days to consider such a claim and decide whether to
dispute the claim.

 

11.4                           Except as otherwise provided in the Description
of Services, upon request and at Customer’s expense, Atos Origin shall submit a
monthly progress report, no later than ten (10) days after the close of each
calendar month during which work is done.  Each such progress report shall
describe Atos Origin’s

 

--------------------------------------------------------------------------------


 

performance since the preceding report, including the Services delivered, the
hours expended by each employee, a description of all authorized travel and a
general description, if applicable, of the progress expected to be made in the
current billing period.  Each such report shall describe Atos Origin’s
activities by reference to the tasks described in the Description of Services.

 

12.                                 Accuracy and Adequacy of Customer Data

 

The accuracy and adequacy and completeness of Customer’s programs, files, and
input data shall be the sole responsibility of Customer.  After Customer
receives the data from Atos Origin, Customer shall be responsible for reviewing
output data and the data processing deemed accepted unless the Customer notifies
Atos Origin in writing of any Atos Origin caused errors within thirty (30) days
after receipt of the data.

 

13.                                 Intentionally Omitted

 

14.                                 Changes

 

14.1                           Atos Origin shall have the right to make system
changes subject to the following procedures:

 

14.1.1                              In the event of a system change that, in
Atos Origin’s opinion, shall have no effect on Customer’s utilized access or of
the Services, Atos Origin shall be under no obligation to provide notice to
Customer of the system change.

 

14.1.2                              In the event a certain system change affects
Customer’s conversion schedule, systems or application access or causes similar
circumstances and the system change has no significant affect on Customer’s
application software, Atos Origin shall provide reasonable advance written
notice of the system change.  If Atos Origin believes the system change may
cause Customer to expend resource time to accommodate the change, Atos Origin
shall notify Customer, in writing, and the Parties agree to cooperate in good
faith to consider, schedule and implement these system changes in a reasonable
manner.

 

14.1.3                              In the event a certain system change is
expected to materially affect Customer’s application software (such as operating
system upgrades) or require significant resource effort by Customer; Atos Origin
shall make reasonable efforts (which shall be deemed to include contacting
Customer’s CIO by e-mail and office phone number and any other personnel set
forth in a Description of Services by the same means of contact) to obtain
Customer’s written prior consent.  The Parties agree to cooperate in good faith
to consider, schedule and implement these system changes in a reasonable manner.

 

14.1.4                              In the event that a system change alters
computer resource consumption, Atos Origin may revise its rates so long as the
revision does not materially increase overall charges to Customer as compared to
pre-system charges, provided, however, except where the system change can
reasonably be deemed an emergency (by Atos Origin in its exclusive discretion so
long as consistent with its standard practices and procedures), Atos Origin
shall obtain Customer’s prior written consent concerning the proposed change. In
the event of an emergency system change, the Parties will promptly, but in no
event later than thirty (30) days subsequent to the change, discuss the long
term impact on pricing and the overall performance of the Services. In the event
a price change due to such event exceed fifteen (15%) of the fees for Services
described in Schedule A, Customer shall have thirty (30) days from such notice
of a price increase to provide notice of termination of the Services subject to
the price increase and such Services shall be deemed terminated on the earlier
of expiration of the impacted Descriptions of Services or one hundred eighty
(180) days thereafter. Subject to the foregoing, neither Party may use a system
change event to alter or diminish its

 

--------------------------------------------------------------------------------


 

obligations pursuant to the terms of this Agreement and it is specifically
understood that a system change subject to the terms in this paragraph 14 shall
not include any changes in scope or functional requirement (e.g. a change in
resource consumption).

 

14.2                           If Customer requests, in writing, a non-system
change to a Description of Services, Atos Origin agrees to prepare a proposal
identifying or describing the additional work, services and/or changes to be
performed, an estimate of the amount or rates Atos Origin will charge to perform
the work, services or changes and a revised schedule of performance for the
Description of Services (“Non-System Change Notice”). Unless otherwise
reasonably agreed, Atos Origin agrees to deliver the Non-System Change Notice
within ten (10) Business Days of receipt of the request from Customer.  Upon
receipt of authorization from Customer to pay the charges thereof and agreeing
to the revised schedule of performance, Atos Origin agrees to perform the
additional work, service and/or changes identified in the Non-System Change
Notice.

 

15.                                 Termination

 

15.1                           Unless otherwise provided, this Agreement may be
terminated in the following manner and for the following reasons:

 

15.1.1                                    Except as provided in Subsection
15.1.1 below, either Party may terminate this Agreement upon material default of
the other Party pursuant to the terms of this Agreement.  In order to terminate
for default, the terminating Party must give written notice detailing and
specifying the event of default claimed.  Such grounds for default may include
multiple defaults which individually may not be construed as material, but
collectively operating in the aggregate, without cure, would be deemed a
material default.  For example, multiple delays of performance (without fault of
the other Party) which individually do not erode the quality of the Services,
but collectively constitute a material default as the Services are materially
impacted.  Upon receipt of notice of default, the defaulting Party must either
(i) cure such default within five (5) Business Days; or (ii) devise a mutually
satisfactory plan to cure such default within thirty (30) days and provide the
plan to the other Party within five (5) Business Days.  If such default is not
cured within such thirty (30) day period, and the terminating Party intends to
terminate, the terminating Party must immediately give thirty (30) days written
notice of termination.  The thirty (30) day pre-termination period shall begin
running upon receipt of notice of termination by the defaulting Party. 
Notwithstanding the foregoing, Atos Origin shall not terminate for breach based
on a claim of payment or amounts except as set forth in the Section below.

 

15.1.2                                    As provided in Section 5 of this
Agreement, Atos Origin may terminate this Agreement if a payment is forty-five
(45) or more days delinquent, and, payment is not received within ten (10) days
after such notice of delinquency is received by Customer.  Delinquency shall
mean forty-five (45) days after the invoice date.  Except as otherwise expressly
stated in a Description of Services, in the event of such termination, the
greater of the fixed monthly amounts or monthly minimum service amounts for the
duration of the initial term or the current renewal term shall be immediately
due and payable.  Such liquidated damages shall be capped at the lesser of such
payment for one (1) year of such Services or the remaining term.  Termination
under this Section 15.2 shall not apply if lack of payment or partial payment is
due to a good faith dispute over amounts owed, provided that and subject to all
uncontested amounts being timely paid.  Such good faith dispute must be resolved
pursuant to Section 24 of this Agreement within thirty (30) days or payment
shall immediately become due and payable pursuant to the terms of this Section
15.2.

 

15.1.3                                    Customer may terminate this Agreement
or the applicable Schedule by providing one (1) year’s notice in the event that
(a) Atos Origin does not meet the service level agreements set forth in a
Schedule for any four months in a twelve month period, or

 

--------------------------------------------------------------------------------


 

(b) Atos Origin does not meet the service level agreements set forth in a
Schedule for any three consecutive months.

 

15.1.4                                    Either Party may terminate the
Agreement in the event that either Party (i) files for bankruptcy; (ii) becomes
or is declared insolvent, or is the subject of any proceedings related to its
liquidation, insolvency or the appointment of a receiver or similar officer for
it; (iii) makes an assignment for the benefit of all or substantially all of its
creditors; or (iv) upon six (6) months’ prior written notice, in the event that
either Party is subject to a change of control transaction or similar
transaction or arrangement involving the transfer or sale of all or
substantially all of the assets of such Party.

 

15.1.5                                    At the end of the Initial Term or any
Renewal Term, either Party may terminate this Agreement, upon written notice to
the other Party no less than one hundred twenty (120) days prior to the end of
the then current term.

 

15.1.6                                    The Parties may terminate as otherwise
set forth in this Agreement.

 

15.2                            Cumulative Remedies:  In the event of
termination of this Agreement, either Party may exercise any of the remedies
available under this Agreement and each Party hereby expressly agrees that
nothing contained herein shall prevent either Party from obtaining injunctive
relief against the other.  Termination by a Party of this Agreement and/or any
Description of Services shall not prevent that Party from pursuing any remedies
available in law or in equity, against the other.

 

16.                                 Third Party Communication Liability

 

Atos Origin shall have no liability for loss, delay, damage or harm to Customer
which is by failure or fault of a third party telecommunication service
provider, so long as Atos Origin has used reasonable commercial practices in
selecting the service provider and to the extent that Atos Origin is not
otherwise at fault for the failure.

 

17.                                 Warranty and Disclaimer – Limitations of
Liability

 

17.1                           Atos Origin represents and warrants that the
services performed for Customer shall be performed in a good and workmanlike
manner. Both Parties represent and warrant they will comply with all
governmental laws, rules and regulations, including but not limited to those
relating to the privacy of confidential employee records released to the other
Party.  Except as otherwise agreed in a Description of Service, Atos Origin
warrants for a period of one hundred and eighty (180) days from the delivery
date that the Customized Software, including any updates, will perform in all
material respects consistent with the functions and specifications agreed to by
Atos Origin in any Description of Services. Atos Origin does not warrant that
the Customized Software or update is or will be free of errors or “bugs”.

 

17.2                                         EXCEPT AS SET FORTH HEREIN AND IN A
DESCRIPTION OF SERVICES, ATOS ORIGIN MAKES NO REPRESENTATION OR WARRANTIES NOR
ARE THERE ANY CONDITIONS, EXPRESSED OR IMPLIED, INCLUDING IMPLIED WARRANTIES OR
CONDITIONS OF MERCHANTABILITY, MERCHANTABLE QUALITY, OR FITNESS FOR A PARTICULAR
PURPOSE AND THOSE ARISING BY STATUTE OR OTHERWISE IN LAW OR FROM A COURSE OF
DEALING OR USE OF TRADE.

 

17.3                                         Atos Origin agrees that prior to
recommending or requiring the use of Supplied Software it will have first made a
determination, exercising the standard of care set out above, that such Supplied
Software is appropriate.  In addition to the above, no warranties are made with
respect to any software program available through Atos Origin, whether developed
by Atos Origin or licensed, purchased, or otherwise obtained by Atos Origin from
the developer or other third party, nor shall any warranty be implied, and Atos
Origin shall not be liable for any defects or inadequacies

 

--------------------------------------------------------------------------------


 

therein even if such defects or inadequacies are caused by the negligence, in
whole or in part, of Atos Origin.

 

17. 4                      Intentionally Omitted.

 

17.5                           Notwithstanding any other provision hereof: (i)
Customer’s exclusive remedy arising out of any breach by Atos Origin of warranty
under this Section 17 shall be, at Atos Origin’s option, correction of the
breach or default, and/or payment by Atos Origin of the amount of any actual
losses, expenses or damages, but such payment shall not exceed the prior four
months revenue actually received by Atos Origin from Customer while this
Agreement is in effect with with respect to the particular work or work product
which directly gave rise to the losses or damages.

 

17.6                           IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, LOSS OF
COMPUTER TIME, FAILURE TO REALIZE EXPECTED SAVINGS, AND ANY OTHER COMMERCIAL OR
ECONOMIC LOSS OF ANY KIND AND ARISING IN CONSEQUENCE OF PERFORMANCE, FAILURE TO
PERFORM, OR OTHER BREACH UNDER THIS AGREEMENT EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF ANY OF THESE DAMAGES. THIS LIMITATION AND ANY
OTHER LIMITATIONS ON DAMAGES CONTAINED HEREIN SHALL NOT APPLY TO THE OBLIGATIONS
SET FORTH IN THE SECTION RELATING TO INFRINGMENT OF INTELLECTUAL PROPERTY RIGHTS
OR RELATING TO BREACH OF CONFIDENTIALITY OBLIGATIONS IN THE EVENT SUCH BREACH IS
CAUSED BY THE WILFUL MISCONDUCT, GROSS NEGLIGENCE OR FRAUD OR EITHER PARTY. IN
NO EVENT SHALL EITHER PARTY’S LIABILITY UNDER THIS AGREEMENT
EXCEED US$7,000,000.

 

17.7                           Intentionally omitted.

 

17.8                           THE TERMS OF THIS SECTION 17 SHALL APPLY
IRRESPECTIVE OF THE NATURE OF THE CAUSE OF ACTION UNDERLYING A CLAIM, DEMAND OR
ACTION BY EITHER PARTY, INCLUDING BREACH OF CONTRACT OR TORT.

 

18.                                 Indemnification

 

18.1                                                                          
(a)                                  In the event of any claim, action,
proceeding or suit by a third party against Customer alleging direct, or
contributory, infringement of any patent, copyright, trademark or
misappropriation of a trade secret worldwide, resulting solely from the services
performed under a Description of Services or for Customized Software by Atos
Origin under this Agreement, Atos Origin will defend, indemnify and hold
Customer harmless against any such claim, action, proceeding or suit, subject to
the conditions and exceptions stated in Paragraphs (b), (c), (d), and (e) below,
against such allegations.  Atos Origin will reimburse Customer for costs,
expenses or reasonable attorneys’ fees incurred at Atos Origin’s written request
or authorization, and shall indemnify Customer against any liability assessed
against Customer by final judgment or agreed to in a written settlement
agreement on account of such infringement.

 

(b)                                 If Customer’s use is enjoined or in Atos
Origin’s opinion is likely to be enjoined, Atos Origin shall, at its expense,
use its reasonable efforts to either (i) replace the enjoined item furnished
pursuant to this Agreement with a substitute free of any infringement
(hereinafter “Item” shall mean any item furnished to Customer hereunder); (ii)
modify the Item so that it will be free of the infringement; or (iii) procure
for Customer a license or other right to use the Item.  If none of the foregoing
options is achievable through reasonable efforts, Atos Origin shall remove the
enjoined Item and refund or credit to Customer any amounts paid to Atos Origin
directly relating to such Item.  In no event, however, shall Atos Origin’s
liability under this Section 18.1(b) exceed the amount(s) paid by Customer to
Atos Origin during the course of the Agreement.

 

(c)                                  Customer shall give Atos Origin reasonably
prompt written notice of all such claims, actions, proceedings or suits alleging
infringement or violation and Atos Origin shall have full and complete authority
to assume the sole defense thereof, including appeals, and to settle

 

--------------------------------------------------------------------------------


 

same. Customer shall, upon Atos Origin’s request, furnish all information and
assistance available to Customer and cooperate in every reasonable way to
facilitate the defense and/or settlement of any such claim, action, proceeding
or suit, provided, that Atos Origin shall reimburse Customer for any third party
(i.e., not including internal) expenses related thereto.

 

(d)                                 No undertaking of Atos Origin under this
clause shall extend to any such alleged infringement or violation if the
infringement arises solely from any of the following, unless such case arises by
a requirement or request of Atos Origin: (1) Design modifications,
specifications, drawings, or instructions which Atos Origin received from
Customer; (2) adherence to Customer’s instructions to apply Customer’s
trademark, trade name or other company identification; (3) equipment or software
which is furnished by Customer to Atos Origin for use under this Agreement 
unless such software is Supplied Software, or is requested or required by Atos
Origin; (4) use of an Item provided by Atos Origin in combination with any item
not furnished directly by Atos Origin; or (5) a modification made by Customer of
any item; or (6) use of any Item in a manner for which it was not designed.  In
the foregoing cases numbered (1) through (6), Customer shall defend and save
Atos Origin harmless.

 

(e)                                  The liability of Atos Origin and Customer
with respect to any and all claims, actions, proceedings or suits by third
parties alleging infringement of patents, trademarks or copyrights or violation
of trade secrets or proprietary rights worldwide because of, or in connection
with, any services performed hereunder shall be limited to the specific
undertakings contained in this Agreement.

 

18.2                         Both Parties agree to defend, reimburse, indemnify,
and hold the other Party harmless, from any liabilities, damages or expenses
including reasonable attorneys and/or solicitors fees and other expenses
incurred by the other Party resulting from, to the extent permitted by law, that
portion of any loss, or suit or cause of action resulting from injury to any n
employee, agent, consultant, representative or third party, or damage to any 
employee, agent, consultant, representative or third party’s property in any way
connected with the performance of services hereunder.

 

19.                                 Force Majeure

 

Each Party shall not be liable for and shall be excused from any failure to
perform its respective obligations hereunder due to any cause beyond its
reasonable control, including, but not limited to, acts of nature, government
actions, fire, labor actions, transportation problems, interruptions of
electrical power or telecommunication services or other similar events;
provided, however, if service is interrupted due to such force majeure for a
period of 90 days, either Party may terminate this Agreement immediately.

 

20.                                 Notices

 

All notices, requests, demands, and determinations under this Agreement (other
than routine operational communications), shall be in writing and shall be
deemed duly delivered (i) when delivered by hand, (ii) one (1) day after being
deposited with a nationally recognized over-night delivery service with a
reliable system for tracking delivery, (iii) when sent by confirmed facsimile
with a copy sent by another means specified in this Section 20, or (iv) upon
actual receipt when mailed by United States mail, registered or certified mail
and addressed as follows:

 

In case of Atos Origin:

 

Atos Origin, Inc.

430 Mountain Avenue

Murray Hill, New Jersey 07974

Attn: Chief Financial Officer

Facsimile No.: (908)771-3006

 

--------------------------------------------------------------------------------


 

In case of Customer:

 

FEI Company

5350 NE Dawson Creek Drive

Hillsboro, Oregon  97124

Attn.: Chief Information Officer

cc: General Counsel

Facsimile No.: (503) 726-7509

 

A Party may from time to time change its address or designee for notification
purposes by giving the other prior written notice of the new address and
designee and the date upon which it will become effective.

 

21.                                 Media Releases

 

All media releases, public announcements, and public disclosures by either Party
relating to this Agreement or the subject matter of this Agreement, including
without limitation, promotional or marketing material (both internal and
external), but not including announcements intended solely for internal
distribution or to meet legal or regulatory requirements, shall be coordinated
with and approved by the other Party prior to release.  Notwithstanding the
foregoing, without Customer’s prior approval, Atos Origin may list Customer as a
customer and describe in general terms the services provided by Atos Origin
under this Agreement in proposals and other marketing materials.

 

22.                                 Assignment

 

Neither Party shall assign this Agreement or any of its rights and obligations
hereunder without the prior written consent of the other Party.  Notwithstanding
any term or provision to the contrary, including the foregoing provisions of
this Section 22, either Party may, upon written notice to the other Party,
assign its right and obligations under this Agreement without the approval of
the other Party to an entity which acquires all or substantially all of the
assets of such Party or to any subsidiary or affiliate or successor in a merger
or acquisition of such Party; provided, however, that in no event shall such
assignment relieve such Party of its obligations to pay or otherwise perform
this Agreement.  This Agreement shall be binding on the Parties hereto and their
respective successors and permitted assigns.

 

23.                                 Sole Source

 

During the term of this Agreement, including any renewal term, Atos Origin shall
be Customer’s sole source for and exclusive provider of all Services provided
hereunder. In the event that Customer is interested in contracting with an
outside vendor for out of scope services similar to the Services but not
included under this Agreement (changes in technology that result in a
requirement for services similar to the Services under this agreement shall be
deemed to be subject to this Agreement), Customer agrees to timely consider Atos
Origin to provide such services.

 

24.                                 Dispute Resolution

 

Any dispute between Customer and Atos Origin including, but not limited to,
those relating to the interpretation of any provision of this Agreement and with
respect to performance of this Agreement shall be resolved promptly as follows:

 

(a)                                                              Every effort
shall be made to resolve all disputes at the lowest level of authority
escalating up to and including the Chief Executive Officer of both Atos Origin
and Customer.

 

(b)                                                             If the Parties
fail to agree through normal channels and procedures of dispute resolution, then
the Parties shall attempt to resolve any disputes arising hereunder in the
following manner:

 

--------------------------------------------------------------------------------


 

(c)                                                              If either Party
elects not to resolve the dispute through the use of a mediator or if the
dispute cannot be resolved within thirty (30) days of the appointment of the
mediator, then either Party may elect to proceed with binding arbitration before
one arbitrator in New York City in accordance with the rules of the American
Arbitration Association as supplemented by the Federal Rules of Civil Procedure.

 

25.                                 Independent Contractor

 

Atos Origin is an independent contractor.  Nothing in this Agreement shall be
construed to create a partnership, joint venture or agency relationship between
the Parties.

 

26.                                 Mutual Non Solicitation and Non Hire
Agreement

 

During the term of this Agreement and for twelve (12) months thereafter, Atos
Origin shall not solicit, hire or contract for the services of any Customers’
employees.  Customer shall not solicit, hire or contract for the services of any
of Atos Origin’s employees who have been assigned to perform services for
Customer until twelve (12) months after such services of employee are completed
or terminated.

 

27.                                 Survival

 

The following Sections shall survive cancellation or termination of this
Agreement; Sections 1 (“Entire Agreement and Conflicts”), 2 (“Definitions”), 5
(“Charges and Payments”), 8 (“Confidential Information”), 9 (“Proprietary
Rights”), 15 (‘Termination”), 17 (“Warranty and Disclaimer – Limitations of
Liability”), 18 (“Indemnification”), 20 (“Notices”), 24 (“Dispute Resolution”),
26 (“Mutual Non Solicitation and Non Hire Agreement”), 27 (“Survival”), and 34
(“State Law”).

 

28.                                 Headings

 

The Section headings used herein are for reference and convenience only and
shall not enter into the interpretation hereof.

 

29.                                 Third Party Beneficiaries

 

This Agreement is entered into solely between, and may be enforced only by,
Customer and Atos Origin; and this Agreement shall not be deemed to create any
rights in third parties, including employees, suppliers, or customers of either
Party, or to create any obligations of a Party to any such third parties.

 

30.                                 Execution of Subsequent Documents

 

Each of the Parties hereto agree, at any time and from time to time, upon the
request of the other Party hereto, to do, execute, acknowledge and deliver, or
cause to be done, executed, acknowledged and delivered, all such further acts,
documents and instruments as may be required to effect any of the transactions
contemplated by this Agreement.

 

31.                                 Waiver of Default

 

A delay or omission by either Party hereto to exercise any right or power under
this Agreement shall not be construed to be a waiver thereof.  A waiver by
either of the Parties hereto of any of the covenants to be performed by the
other or any breach thereof shall not be construed to be a waiver of any
succeeding breach thereof or of any other covenant herein contained.  All
remedies provided for in this Agreement shall be cumulative and in addition to
and not in lieu of any other remedies available to either Party at law, in
equity or otherwise, except where this Agreement specifically provides
otherwise.

 

32.                                 Severability

 

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to

 

--------------------------------------------------------------------------------


 

be construed or if any such provision is held invalid by an arbitrator or a
court with jurisdiction over the Parties, such provision shall be deemed to be
restated to reflect as nearly as possible the Atos Origin intentions of the
Parties in accordance with applicable law.  The remainder of this Agreement
shall remain in full force and effect.

 

33.                                 Modification

 

This Agreement may be modified only by a written instrument duly executed by an
authorized representative of the Parties hereto.

 

34.                                 State Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to its conflicts of law provisions.

 

The terms of this Agreement are hereby agreed to by both Parties:

 

Atos Origin, Inc.

FEI Company

 

 

 

 

By:

/s/ Lorie L. Page

 

By:

/s/ David M. O’Brien

 

 

 

Title: VP Managed Services NA

Title: Sr. Vice President, CIO

 

 

Date: July 7, 2003

Date: July 3, 2003

 

--------------------------------------------------------------------------------